Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claim 1,5, 7-20 are currently pending.
Response to Amendment
The amendment filed on 06/24/22 does not place the application in condition for allowance. This action is made final.
Status of Rejections Pending 
since The Office Action of 05/23/2022
The examiner modified the rejection below to address claim amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims  1,5,7-18, 20  are rejected under 35 U.S.C. 103 as being unpatentable over Meine et al  [PG pub 20160268959) and in view of Heidmann (Pat No. 4406101).
Regarding  claim 1, Meine et al teaches a solar module comprising:
a body having an interior surface [fig 22];
a lower flange extending from the interior surface of the body, the lower flange including a distal end [fig 22];
a cable management flange extending from the interior surface of the body, the cable management flange including a distal end and a first retention section [fig 22]; and
at least one node disposed on the cable management flange and at least partly defining the first retention section [fig 22],
wherein the cable management flange and the lower flange define a cable cavity therebetween for retaining at least one cable [fig 22 para 90],
wherein the distal ends of the lower flange and the cable management flange define an opening for inserting the cable into the cable cavity [fig 22],
wherein the at least one node and the cable management flange are arranged to engage the cable and secure the cable in the cable cavity [fig 22 para 90]

    PNG
    media_image1.png
    578
    872
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    578
    872
    media_image2.png
    Greyscale

Meine et al teaches the claimed limitation, but Meine et al does not teach the cable management flange being flexible.
Heidmann teaches partition wireway comprising at least one flanges being flexible with sufficient stiffness to normally maintain the U-shape of the channel and thereby retain and conceal the cables (col 1 lines 40-49).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the cable management flange to be flexible as taught by Heidmann for inserting, retaining and withdrawing the cables (col 1 lines 40-49).
The recitation “for retaining at least one cable” and “for inserting… cable cavity”, “to accept and retain the at least one cable” are functional language which imparts intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2111.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.
Regarding claim 5, Meine et al teaches a solar module comprising:
a body having an interior surface [fig 22];
a lower flange extending  from the interior surface of the body, the lower flange including a distal end [fig 22]; and
a cable management flange  extending from the interior surface of the body, the cable management flange including a distal end [fig 22],
wherein the cable management flange and the lower flange define a cable cavity therebetween for retaining at least one cable [fig 22 para 90],
wherein the distal ends of the lower flange and the cable management flange define an opening for inserting the cable into the cable cavity [fig 22],
wherein the cable management flange is arranged to engage the cable and secure the cable in the cable cavity [fig 22].

    PNG
    media_image3.png
    578
    872
    media_image3.png
    Greyscale



    PNG
    media_image1.png
    578
    872
    media_image1.png
    Greyscale

Meine et al teaches the claimed limitation, but Meine et al does not teach the cable management flange being flexible.
Heidmann teaches partition wireway comprising at least one flanges being flexible with sufficient stiffness to normally maintain the U-shape of the channel and thereby retain and conceal the cables (col 1 lines 40-49).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the cable management flange to be flexible as taught by Heidmann for inserting, retaining and withdrawing the cables (col 1 lines 40-49).
The recitation “for retaining at least one cable” and “for inserting… cable cavity”, “to accept and retain the at least one cable” are functional language which imparts intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2111.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.
Regarding claim 7, Meine et al teaches the cable management flange extended at a angle relative to the lower flange [fig 22].
Regarding claim 8, Meine et al teaches at least one node disposed on the cable management [fig 22].

    PNG
    media_image1.png
    578
    872
    media_image1.png
    Greyscale

Regarding claim 9, Meine et al teaches the cable management flange further comprises a first retention section and a second retention section, wherein the first retention section and the lower flange define a first cable region therebetween, and wherein the second retention section and the lower flange define a second cable region therebetween [fig 22].

    PNG
    media_image4.png
    578
    872
    media_image4.png
    Greyscale

Regarding claim 10, Meine et al teaches the first cable region defines a first distance between the first retention section and the lower flange, and wherein the second cable region defines a second distance between the second retention section and the lower flange [fig 22]
Regarding claim 11, the first distance is greater than the second distance [fig 22]

    PNG
    media_image5.png
    578
    872
    media_image5.png
    Greyscale

Regarding claim 13, Meine et al teaches the body has a first end and a second end, and wherein the lower flange and the cable management flange extend along a length of the body from the first end to the second end [fig 22]
Regarding claim 14, Meine et al teaches a solar module comprising:
a body having an interior surface [fig 22];
a lower flange extending  from the interior surface of the body, the lower flange including a distal end [fig 22 See drawing above]; and
a cable management flange  extending from the interior surface of the body, the cable management flange including a distal end [fig 22 See drawing above],
wherein the cable management flange and the lower flange define a cable cavity therebetween for retaining at least one cable  [fig 22 See drawing above], it is noted that cable cavity is the cavity for retaining the cable .

wherein the distal ends of the lower flange and the cable management flange define an opening for inserting the cable into the cable cavity [fig 22 See drawing above], it is noted that cable cavity is the cavity for retaining the cable.
wherein the cable management flange is arranged to engage the cable and secure the cable in the cable cavity [fig 22 See drawing above].
the cable management flange extends at an angle relative to the lower flange and is arranged to engage the cable and secure the cable in the cable cavity [fig 13 See drawing above]
Meine et al teaches the claimed limitation, but Meine et al does not teach the cable management flange being flexible.
Heidmann teaches partition wireway comprising at least one flanges being flexible with sufficient stiffness to normally maintain the U-shape of the channel and thereby retain and conceal the cables (col 1 lines 40-49).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the cable management flange to be flexible as taught by Heidmann for inserting, retaining and withdrawing the cables (col 1 lines 40-49).
The recitation “for retaining at least one cable” and “for inserting… cable cavity”, “to accept and retain the at least one cable” are functional language which imparts intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2111.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.
Regarding claim 15, Meine et al teaches at least one node disposed on the cable management [fig 22].

    PNG
    media_image1.png
    578
    872
    media_image1.png
    Greyscale

Regarding claim 16, Meine et al teaches the cable management flange further comprises a first retention section and a second retention section, wherein the first retention section and the lower flange define a first cable region therebetween, and wherein the second retention section and the lower flange define a second cable region therebetween [fig 22].

    PNG
    media_image4.png
    578
    872
    media_image4.png
    Greyscale

Regarding claim 17, Meine et al teaches the first cable region defines a first distance between the first retention section and the lower flange, and wherein the second cable region defines a second distance between the second retention section and the lower flange [fig 22]
Regarding claim 18, the first distance is greater than the second distance [fig 22]

    PNG
    media_image5.png
    578
    872
    media_image5.png
    Greyscale


Regarding claim 20, Meine et al teaches the body has a first end and a second end, and wherein the lower flange and the cable management flange extend along a length of the body from the first end to the second end [fig 22, Meine et al]
Regarding claim 21, modified Meine et al teaches the cable management flange being integral with the body [fig 22, Meine et al].
Regarding claim 22, modified Meine et al teaches the body has a top and a bottom, and wherein the interior surface is a vertical interior surface extending from the top to the bottom of the body [fig 22, Meine et al].
Regarding claim 23, modified Meine et al teaches the lower flange and the cable management flange extend directly from the vertical interior surface of the body [fig 22, Meine et al]. 
Claims  12, 19  are rejected under 35 U.S.C. 103 as being unpatentable over Meine et al  [PG pub 20160268959), and Heidmann (Pat No. 4406101) and further in view of Kovalov (PG Pub 20150034362).

Regarding claim 12, 19, Meine et al teaches cable management flange and the lower flange having a distance for retaining the cable, but Meime et al does not teach the distance as claimed.
Kovalov teaches the electrical connector comprising opposite disposed grooves for retaining conductor (cable) where the size or the orientation of the opposite grooves are adjusted to fit the conductor size (abstract para 89). It is noted that the size or orientation of the opposite groove includes or affects the distance between two opposite grooves.
The court has held that absent evidence of criticality or unexpected results, optimization of a result effective variable will not support the patentability of subject matter encompassed by the prior art."[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP§ 2144.05, II.).

Therefore, absent the showing of criticality or unexpected results, it would be obvious to one of ordinary skill in the art to modify the distance between the lower flange and cable management flange of Meine to arrive the claimed range as taught by Kovalov since Kovalov teaches the size or the orientation of the opposite grooves are adjusted to fit the conductor size for retaining the cable (abstract para 89).
Or alternatively:
Swahn et al teaches the distance between two flanges of the solar frame being from 2mm to 50mm which is overlapped the claimed range.
it would be obvious to one of ordinary skill in the art at the time the invention was filed to modify the distance between the lower flange and cable management flange of Meine et al to arrive the claimed range as taught by Swahn since it has been held that discovering a optimum value of a result effective variables involves only routine skill in the art. In re boesch, 617 F.2d272, 205 USPQ 215 (CCPA 1980).
Response to Arguments
Applicant’s arguments filed on  06/24/2022 are deemed moot in view of the following new grounds of rejection, necessitated by Applicant’s amendment to the claims which significantly affected the scope thereof (i.e., by incorporating new limitations into the independent claims, which require further search and consideration).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UYEN M TRAN/            Primary Examiner, Art Unit 1726